Exhibit 10.3

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (this “Agreement”) is executed and agreed to
as of June 18, 2014 (the “Effective Date”) by and among Memorial Resource
Development Corp., a Delaware corporation (the “Parent”), WildHorse Resources,
LLC, a Delaware limited liability company (the “Company”), and WildHorse
Resources Management Company, LLC, a Delaware limited liability company (the
“Service Provider”). The Parent, the Company and the Service Provider are
hereinafter each referred to as a “Party” and are collectively referred to as
the “Parties”.

RECITALS

WHEREAS, the Company, Service Provider, and WildHorse Resources II, LLC were
previously parties to that certain Amended and Restated Management Services
Agreement, dated as of August 8, 2013, which was terminated as of the date
hereof;

WHEREAS, the Service Provider has in place a staff of management,
administrative, financial, accounting, marketing, and human resource personnel
capable of providing transition services to the Company;

WHEREAS, the Parent and the Company desire to enter into this Agreement with the
Service Provider to obtain certain services necessary to manage the certain
operations of the Company’s business, as more fully described herein; and

WHEREAS, the Service Provider desires to provide the Services (as defined below)
to the Company.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Agreement” is defined in the preamble.

“Asset” or “Assets” means all assets and property, real or personal, owned by
the Company.

“Company” is defined in the preamble.

“Effective Date” is defined in the preamble.

“Force Majeure Event” means any event not reasonably within the control of the
Party claiming the force majeure, including the following to the extent such
events are not reasonably



--------------------------------------------------------------------------------

within the control of the Party claiming the force majeure: act of God, act of
the public enemy, war, blockade, public riot, lightning, fire, storm, flood or
other act of nature, explosion, governmental action (including changes in Laws,
regulations or policies with the effect of Law or, in each case, the enforcement
thereof), and governmental delay or restraint (including with respect to the
issuance of permits); provided, however, that a “Force Majeure Event” shall not
include (i) lack of financing or funds and (ii) to the extent affecting only
such Party’s or such Party’s affiliate’s employees, any strike, work stoppage or
other organized labor difficulty.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal having or asserting
jurisdiction.

“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment, decision, declaration or interpretative or advisory opinion or letter
of a Governmental Authority.

“Management Fee” is defined in Section 3.3.

“Outsourced Service” is defined in Section 2.1.

“Parent” is defined in the preamble.

“Party” and “Parties” are defined in the preamble.

“Person” means a natural person, partnership (whether general or limited),
limited liability company, Governmental Authority, trust, estate, association,
corporation, venture, custodian, nominee or any other individual or entity in
its own or any representative capacity.

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards of care, skill, safety and diligence, as the same may change
from time to time, but applied in light of the facts known at the time, that are
consistent with the general standards applied or utilized under comparable
circumstances by a reasonably prudent operator, in a good and workmanlike
manner, with due diligence and dispatch, in accordance with good industry
practice.

“Service Provider” is defined in the preamble.

“Services” is defined in Section 2.1.

“Term” is defined in Section 4.1.

“Third Party” means a Person other than a Party.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

SERVICES

2.1 Services. The Service Provider shall provide the Company with the services
necessary to manage the day to day operations of the Company, including general
and administrative, operational and other similar services necessary and
sufficient or appropriate to conduct the affairs of the Company (the
“Services”). The Services shall include, but are not limited to, the services
set forth on Schedule 2.1 hereto. Such Services shall be provided by the Service
Provider solely for the benefit of the Parent and the Company. The Service
Provider may cause one or more Third Party contractors, subject to the prior
approval of the Company, to provide any of the Services (any such Services
provided by Third Party contractors being referred to herein as an “Outsourced
Service”); provided, however, that except as expressly provided in this
Agreement, any Outsourced Services shall be subject to the provisions of this
Agreement in the same way as any Service that is not an Outsourced Service is
subject to the provisions of this Agreement.

2.2 Records and Auditing Rights. The Service Provider shall at all times
maintain adequate books and records to verify the accounts and transactions
under this Agreement. Such records shall be retained and kept available for
inspection and audit by the Parent and the Company, members of the Parent’s
Board of Directors and other representatives of the Parent and the Company on
days the Service Provider is open for business during normal working hours upon
reasonable notice to the Service Provider.

2.3 Standard of Care. The Service Provider hereby warrants that it will perform
all of its obligations under this Agreement in accordance with Prudent Industry
Practices and in compliance with all applicable Laws.

2.4 Duty to the Company. The Service Provider shall dedicate sufficient
personnel and resources to provide the Services in accordance with Prudent
Industry Practices.

2.5 Conditions of Service.

(a) Subject to Sections 2.3 and 2.4, the Service Provider shall have complete
authority and discretion to elect the means, manner and method of performing the
Services.

(b) All Third Party contractors that provide Outsourced Services shall be
selected by the Service Provider with reasonable care and with reasonable
assurances that such Third Party contractors can perform the Services pursuant
to the requirements of this Agreement.

(c) The Service Provider shall perform the Services as an “independent
contractor” of the Company and nothing in this Agreement is intended, and
nothing shall be construed, to create an agency, employer/employee, partnership,
joint venture, association or other similar relationship between the Service
Provider and the Company.

 

3



--------------------------------------------------------------------------------

(d) This Agreement is a purely commercial transaction between the Parties and
nothing stated in this Agreement shall operate to create any special or
fiduciary duty between the Parties.

(e) Notwithstanding anything to the contrary, all matters pertaining to the
employment, supervision, compensation, promotion and discharge of any personnel
of the Service Provider are the responsibility of the Service Provider. All such
employment arrangements are solely the Service Provider’s obligation, and the
Company shall have no liability with respect thereto.

ARTICLE III.

PAYMENTS

3.1 Management Fee. As sole consideration for the Services rendered by the
Service Provider to the Company under this Agreement, the Company shall pay the
Service Provider a management fee of $965,000 per month during the Term (the
“Management Fee”). The Company will pay the Management Fee no later than the
20th day of the month following the calendar month in which services are
provided. In the event the Term includes any partial calendar month, the
Management Fee will be prorated based on the actual number of days elapsed in
such month. The Management Fee is intended to reimburse the Service Provider for
expenses for the Services that are general and administrative charges as
accounted for under standard accounting methods. The Management Fee shall also
be deemed to include reimbursement for geoscience expenses. Expenses incurred by
the Service Provider in connection with Services that are not general and
administrative expenses or geoscience expenses, including lifting and operating
expenses, capital expenditures and lease acquisitions costs, will be reimbursed
to the Service Provider on a monthly basis, subject to being netted against
revenues received by the Service Provider on behalf of the Company, as described
on Schedule 2.1.

3.2 Call for Company Advances. On an as needed basis, the Service Provider may
request the Company advance funds to the Service Provider to cover all
out-of-pocket third party costs and expenses to be incurred by the Service
Provider at the request of, and for the benefit of, the Company, including,
without limitation, the direct operating expenses of the Company and any cost or
expense relating to a capital project of the Company. Any requests for advances
hereunder shall be accompanied by appropriate documentation from the Service
Provider supporting such costs and expenses. Upon the Company’s approval, the
Company shall advance such funds within ten business days following such request
from the Service Provider, subject to extension to the extent necessary to
provide any additional documentation reasonably requested of the Service
Provider by the Parent or the Company. The Service Provider, the Parent and the
Company shall determine, no less frequently than on a monthly basis, whether
excess cash advances may be returned to the Company; provided, that any unused
advances shall be returned to the Company at the end of the Term.

 

4



--------------------------------------------------------------------------------

ARTICLE IV.

TERM; TERMINATION

4.1 Term. This Agreement will commence on the Effective Date and will remain in
effect until the first anniversary of the Effective Date; provided, that this
Agreement may be terminated (i) immediately by the Company, by delivering
written notice to the Service Provider, or (ii) after the six (6) month
anniversary of the Effective Date, by the Service Provider, by delivering ninety
(90) days prior written notice to the Company (such period of time during which
this Agreement is in effect, the “Term”).

4.2 Transition Services. If either Party notifies the other Party of its
intention to terminate this Agreement in accordance with Section 4.1, then
during the period of time commencing on the date of such notice until the date
of termination of this Agreement, the Service Provider shall in good faith
assist and cooperate with the Parent and the Company to facilitate the transfer
of the Services to any Person designated by the Parent and the Company;
provided, that, during such period, the Company shall pay to the Service
Provider any amounts payable by the Company to the Service Provider pursuant to
this Agreement.

ARTICLE V.

DUTIES AND RESPONSIBILITIES

5.1 Duties and Responsibilities. The Service Provider shall comply in all
respects with the terms of this Agreement and shall use its reasonable
commercial efforts, in the conduct of business and operations of the Company,
(i) to comply, in all material respects, with the terms and provisions of all
agreements relating to the Company’s business, operations or properties to which
it is a party or to which the Company’s properties are subject and (ii) to
comply, in all material respects, with all applicable Laws, ordinances or
governmental rules and regulations to which the Company is subject (including,
without limitation, all applicable federal, state and local environmental Laws,
ordinances, rules and regulations).

5.2 Personnel. The Service Provider covenants and agrees that it will at all
times retain and have available to it and the Company a professional staff and
outside consultants that together will be reasonably adequate in size,
experience and competency to discharge properly the duties and functions of the
Service Provider and the Company hereunder and under any applicable operating
and other agreements, including, but not limited to, technical personnel,
attorneys, accountants and secretarial and clerical personnel.

5.3 Utilized Property. In connection with providing the Services, the Service
Provider shall utilize certain personal property and other assets of the Service
Provider (the “Utilized Property”). Ownership of the Utilized Property shall
remain with the Service Provider notwithstanding that the Utilized Property may
be used primarily for the benefit of the Company. The Utilized Property include,
but are not limited to, (i) all rights of Service Provider in respect of the
lease of office space for its principal office, (ii) all tangible personal
property owned by the Service Provider, including corporate office build-out,
computers, office furniture. computer hardware and software and corporate pool
cars, (iii) utilities, telecommunications, office supplies and mailing expenses,
(iv) professional services that benefit the Company, and (v) insurance premiums
for the corporate office and corporate shared pool vehicles, including D&O
insurance premiums, as applicable. The Service Provider shall be responsible for
maintaining all Utilized Property in good condition and repair, reasonable wear
and tear excepted, and may refurbish or replace, at the Service Provider’s
expense, such items as they become worn out or obsolete. If

 

5



--------------------------------------------------------------------------------

the Service Provider uses or licenses intellectual property owned by Third
Parties in the performance of Services under this Agreement, the Service
Provider shall obtain and maintain any such licenses and authorizations
necessary to authorize its use of such intellectual property in connection with
such Services.

ARTICLE VI.

LIMITED WARRANTY; LIMITATION ON LIABILITY; INSURANCE; AND INDEMNIFICATION

6.1 Limited Warranty; Warranties Disclaimer. THE WARRANTY CONTAINED IN THIS
SECTION 6.1 SHALL BE EXCLUSIVE, AND IS GIVEN AND ACCEPTED IN LIEU OF ANY EXPRESS
OR IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. WITH RESPECT TO ANY DEFECT IN THE SERVICES RENDERED OR
PRODUCTS OBTAINED FOR THE COMPANY (WHETHER A CLAIM FOR SUCH DEFECT ARISES UNDER
CONTRACT, TORT, STRICT LIABILITY, STATUTE, OR ANY OTHER LEGAL OR EQUITABLE
THEORY OR PRINCIPLE INCLUDING NEGLIGENCE), THE SERVICE PROVIDER’S SOLE LIABILITY
AND RESPONSIBILITY AND THE COMPANY’S SOLE REMEDY SHALL BE THE REPERFORMANCE OF
THE SERVICES IN ACCORDANCE WITH THIS AGREEMENT, UNLESS THE DEFECT WAS CAUSED BY
THE FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SERVICE PROVIDER.

6.2 Limitation on Liability. It is expressly understood by the Service Provider
and the Company that the Service Provider shall have no liability for the
failure of Third Party providers to perform any Outsourced Services hereunder
and further that the Service Provider shall have no liability whatsoever for the
Services provided by any such Third Party unless in either event such Outsourced
Services are provided in a manner that would evidence gross negligence or
intentional misconduct on the part of the Service Provider but the Service
Provider shall, on behalf of the Company, pursue all rights and remedies under
any such Third Party contract. The Parent and the Company agree that the
remuneration paid to the Service Provider hereunder for the Services to be
performed reflect this limitation of liability and disclaimer of warranties. In
no event shall the Service Provider be liable to the Parent and the Company or
any other Person for any indirect, special or consequential damages resulting
from any error in the performance of Services or from the breach of this
Agreement, regardless of the fault of the Service Provider, or any Third Party
provider or whether the Service Provider, or the Third Party provider, is
wholly, concurrently, partially or solely negligent. To the extent any Third
Party provider has limited its liability to the Service Provider for Outsourced
Services under an agreement, the Company agrees to be bound by such limitation
of liability for any product or Outsourced Service provided to the Company by
such Third Party provider under the Service Provider’s agreement.

6.3 Insurance. Service Provider agrees to the terms and its obligations set
forth on Schedule 6.3 with respect to insurance.

6.4 Indemnification. Service Provider shall defend, indemnify and hold Parent
and Company harmless from and against any and all claims that the Parties may
suffer due to Service Provider’s failure to comply with all of the insurance
requirements in this Agreement up to the insurance limits in Schedule 6.3.
Service Provider hereby agrees to release, protect, defend,

 

6



--------------------------------------------------------------------------------

indemnify and hold the Company and Parent harmless from and against any and all
claims arising out of bodily injury to persons employed by Service Provider,
including, but not limited to, sickness or death, in any manner caused by,
directly or indirectly resulting from, incident to, connected with or arising
out of, performance of the Services up to the insurance limits in Schedule 6.3,
WHETHER OR NOT RESULTING IN WHOLE OR IN PART FROM THE SOLE, CONCURRENT OR
COMPARATIVE NEGLIGENCE (EXCEPT TO THE EXTENT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE COMPANY OR PARENT) OR STRICT LIABILITY OF THE COMPANY OR
PARENT, OR ANY DEFECT IN THE PREMISES, EQUIPMENT OR TOOLS OWNED, OPERATED OR
CONTROLLED BY THE COMPANY OR PARENT. Company hereby agrees to release, protect,
defend, indemnify and hold Service Provider harmless from and against any and
all claims arising out of bodily injury to persons employed by Company,
including, but not limited to, sickness or death, in any manner caused by,
directly or indirectly resulting from, incident to, connected with or arising
out of, performance of the Services up to the dollar amount of such limits on
Service Provider’s indemnification obligations set forth in the immediately
preceding sentence, WHETHER OR NOT RESULTING IN WHOLE OR IN PART FROM THE SOLE,
CONCURRENT OR COMPARATIVE NEGLIGENCE (EXCEPT TO THE EXTENT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SERVICE PROVIDER) OR STRICT LIABILITY OF
SERVICE PROVIDER, OR ANY DEFECT IN THE PREMISES, EQUIPMENT OR TOOLS OWNED,
OPERATED OR CONTROLLED BY SERVICE PROVIDER. The indemnification obligations of
the Parties under this Article 6 shall expressly survive the termination of this
Agreement.

ARTICLE VII.

FORCE MAJEURE

7.1 Excused Performance. A Party shall not be responsible or liable for or
deemed in breach of this Agreement for any delay or failure in the performance
of its obligations under this Agreement to the extent such performance is
prevented by a Force Majeure Event; provided that:

(a) the affected Party gives the other Party prompt notice describing the
particulars of the Force Majeure Event and the proposed cure;

(b) the suspension of performance is of no greater scope and of no longer
duration than is reasonably attributable to the Force Majeure Event;

(c) the affected Party uses commercially reasonable efforts to remedy its
inability to perform its obligations under this Agreement or the Force Majeure
Event; and

(d) when the affected Party is able to resume performance of its obligations
under this Agreement, that Party shall give the other Party written notice to
that effect.

7.2 No Preclusion. The existence of a Force Majeure Event shall not relieve any
Party of (a) any of its payment obligations under this Agreement, or (b) any
other obligation under this Agreement to the extent that performance of such
other obligation is not precluded by such Force Majeure Event.

7.3 Limitations on Effect of Force Majeure. In no event will any delay or
failure of performance caused by a Force Majeure Event extend this Agreement
beyond its Term.

 

7



--------------------------------------------------------------------------------

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

8.1 Company Representations. The Parent and the Company represent and warrant as
of the Effective Date that:

(a) the Parent is a corporation incorporated and validly existing under the Laws
of the State of Delaware and the Company is a limited liability company duly
organized and validly existing under the Laws of the State of Delaware, as
applicable, and each has all necessary authorizations required by applicable Law
to perform its obligations under this Agreement;

(b) the execution, delivery and performance of this Agreement by the Parent and
the Company has been duly authorized by all requisite corporate or limited
liability company action, as applicable, and will not: (i) violate any
provisions of its organizational documents or (ii) result in the breach or
acceleration of any performance required by the terms of any contract, agreement
or arrangement to which it is a party or any applicable Laws; and

(c) this Agreement is a valid and binding obligation of the Parent and the
Company, enforceable against the Parent and the Company in accordance with its
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and by general
equitable principles, regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law.

8.2 Service Provider Representations. The Service Provider represents and
warrants as of the Effective Date that:

(a) the Service Provider is a limited liability company duly organized and
validly existing under the Laws of the State of Delaware and has all necessary
authorizations required by applicable Law to perform its obligations under this
Agreement;

(b) the execution, delivery and performance of this Agreement by the Service
Provider have been duly authorized by all requisite limited liability company
action and will not: (i) violate any provisions of its organizational documents
or (ii) result in the breach or acceleration of any performance required by the
terms of any contract, agreement or arrangement to which it is a party, or any
applicable Laws; and

(c) this Agreement is a valid and binding obligation of the Service Provider,
enforceable against the Service Provider in accordance with its terms, subject
to the effects of bankruptcy, insolvency, reorganization, moratorium and similar
Laws affecting creditors’ rights generally and by general equitable principles,
regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law.

 

8



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

9.1 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by facsimile transmission shall be
deemed an original signature hereto.

9.2 Notices.

(a) Except as expressly set forth to the contrary in this Agreement, all notices
and communications required or permitted to be given hereunder shall be
sufficient in all respects if given in writing and delivered personally, or sent
by overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by
facsimile transmission (provided any such facsimile transmission is confirmed
either orally or by written confirmation) or sent by email, addressed to the
appropriate Party at the address or email address for such Party shown below or
at such other address as such Party shall have theretofore designated by written
notice delivered to the Party giving such notice:

If to the Parent:

Memorial Resource Development Corp.

1301 McKinney, Suite 2100

Houston, Texas 77010

Attn: General Counsel

Facsimile: (713) 588-8301

If to the Company:

WildHorse Resources, LLC

c/o Memorial Resource Development Corp.

1301 McKinney, Suite 2100

Houston, Texas 77010

Attn: General Counsel

Facsimile: (713) 588-8301

If to the Service Provider:

WildHorse Resources Management Company, LLC

9805 Katy Freeway, Suite 400 Houston, Texas 77024

Attn: Anthony Bahr

Facsimile: (713) 568-4911

(b) Any notice given in accordance herewith shall be deemed to have been given
when delivered to the addressee by email, or in person, or by courier, or
transmitted

 

9



--------------------------------------------------------------------------------

by facsimile transmission during normal business hours, or upon actual receipt
by the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. The Parties
may change the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 9.2.

9.3 Entire Agreement; Conflicts. This Agreement and the Schedules hereto
collectively constitute the entire agreement among the Parties pertaining to the
subject matter hereof and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the subject matter hereof. In the event of a conflict between the terms and
provisions of this Agreement and the terms and provisions of any Schedule
hereto, the terms and provisions of this Agreement shall govern and control;
provided, however, that the inclusion in any of the Schedules hereto of terms
and provisions not addressed in this Agreement shall not be deemed a conflict,
and all such additional provisions shall be given full force and effect, subject
to the provisions of this Section 9.3.

9.4 Amendment. This Agreement may be amended only by an instrument in writing
executed by all of the Parties and expressly identified as an amendment or
modification.

9.5 Parties in Interest. Nothing in this Agreement shall entitle any Person
other than the Parties to any claim, cause of action, remedy or right of any
kind.

9.6 Successors and Permitted Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns.

9.7 Assignment. Except for the ability of the Service Provider to cause one or
more of the Services to be performed by a Third Party provider (subject to the
terms of this Agreement), no Party shall have the right to assign its rights or
obligations under this Agreement without the prior written consent of the other
party and any such assignment that is made without such consent shall be void
and of no force and effect. No permitted assignment shall release any Party from
any of its obligations under this Agreement. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assignees.

9.8 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Party shall execute and deliver all such future
instruments and take such other and further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement and the
intention of the Parties as expressed herein.

9.9 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

10



--------------------------------------------------------------------------------

9.10 No Recourse. For the avoidance of doubt, the provisions of this Agreement
shall not give rise to any right of recourse against any current or former
stockholder, member, partner, owner, director, manager, officer or employee of
the Service Provider or of the Parent or the Company or any of their respective
officers, directors, employees, agents or representatives.

9.11 Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS.

9.12 Interpretation. All references in this Agreement to Schedules, Articles,
Sections, subsections and other subdivisions refer to the corresponding
Schedules, Articles, Sections, subsections and other subdivisions of or to this
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any Articles, Sections, subsections and other subdivisions of this Agreement
are for convenience only, do not constitute any part of this Agreement, and
shall be disregarded in construing the language hereof. The words “this
Agreement”, “herein”, “hereby”, “hereunder” and “hereof”, and words of similar
import, refer to this Agreement as a whole and not to any particular Article,
Section, subsection or other subdivision unless expressly so limited. The words
“this Article”, “this Section”, and “this subsection”, and words of similar
import, refer only to the Article, Section or subsection hereof in which such
words occur. The word “including” (in its various forms) means including without
limitation. All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the date of this Agreement.
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. Schedules referred to
herein are attached to and by this reference incorporated herein for all
purposes. References to any Law or agreement shall mean such Law or agreement as
it may be amended from time to time.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first above
written.

 

PARENT: MEMORIAL RESOURCE DEVELOPMENT CORP. By:  

/s/ Kyle N. Roane

Name:  

Kyle N. Roane

Title:  

VP & General Counsel

COMPANY: WILDHORSE RESOURCES, LLC By:  

/s/ Anthony Bahr

Name:  

Anthony Bahr

Title:  

CEO

SERVICE PROVIDER: WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC By:  

/s/ Anthony Bahr

Name:  

Anthony Bahr

Title:  

CEO

SIGNATURE PAGE

MANAGEMENT SERVICES AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.1

Services

The Services shall include any services necessary or appropriate for the
management and operation of the Company and may include, without limitation,
employee services related to supporting the following:

1. Administrative and Land Services (as described below)

2. Operator Services (as described below)

3. Financial and Accounting Services

4. Accounts Payable and Receivables

5. Contract Negotiation and Management (subject to Parent approval)

6. Employee Health and Safety

7. Government and Public Relations

8. Information Technology

9. Land, Land Administration and Ordinary Course Legal Services (subject to
Parent approval of Legal Services)

10. Personnel, Outside Contractors and Consultants

11. Engineering and Technical Services

12. Operations

13. General and Administrative

14. Equipment and Personnel Procurement

15. Training and Development Programs

16. Geoscience

17. Strategic Planning and Budgeting Cooperation with the Company and the Parent

18. Any Other Services as Reasonably Requested by the Parent or the Company from
Time to Time



--------------------------------------------------------------------------------

Administrative and Land Services: To fulfill its obligation to manage the
day-to-day affairs of the Company, Service Provider:

(i) may, in the name of the Service Provider or the Company or as agent for the
Company, as appropriate, negotiate, enter into or settle contracts and
agreements which are necessary to prudently manage the Assets of the Company in
accordance with the terms of this Agreement. Such contracts and agreements may
include, but are not limited to, furnishment of utilities to Assets of the
Company, gathering or processing agreements and contract services agreements.
Company will, when necessary, appoint Service Provider as its agent to act on
Company’s behalf;

(ii) as directed by the Parent, will cause the Company to retain qualified
accountants and legal counsel, as applicable, to assist in developing
appropriate accounting procedures, compliance procedures and testing systems
with respect to financial reporting obligations and to conduct compliance
reviews with respect thereto;

(iii) will use commercially reasonable efforts to cause third party expenses
incurred by or on behalf of the Company to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the Company from time to time; provided, however, any expenditures that
will exceed the applicable budgeted parameter by more than 10% shall require the
Company’s prior approval;

(iv) will correspond with Company’s partners and generally conduct industry
standard lease administration duties on Company’s Assets;

(v) will perform such other services as may be required from time to time for
management and other activities relating to the Assets of the Company as the
Company shall reasonably request or the Service Provider shall deem appropriate
under the particular circumstances and approved by the Company; and

(vi) will perform other land functions as Service Provider and the Company may
deem necessary to manage the Company’s Assets.

Operator Services: The Service Provider shall perform such services as are
typically provided by an operator for non-operators for each of the Operator
Services with respect to the Assets for which the Company would otherwise serve
as an operator, and to perform those Operator Services required for the
non-operated Assets owned by the Company. “Operator Services” is defined as one
or more of the following services by the Service Provider for the benefit of
Owner in connection with the operatorship and administration of the Assets,
to-wit, the Service Provider shall:

(i) be contract operator in connection with the operation of the Assets;

(ii) cause the Company to comply in all material respects with all statutes,
ordinances, laws, rules, regulations, orders and determinations affecting the
Company and its Assets and issued by any governmental authority having
jurisdiction thereof. The Service Provider shall not refuse or delay compliance
with any specific instructions that



--------------------------------------------------------------------------------

are given by the Company that are reasonably necessary to cause the Company to
comply with such statutes, ordinances, laws, rules, regulations, orders and
determinations. The Company shall cooperate with the Service Provider in
compliance with such statutes, ordinances, laws, rules, regulations, orders and
determinations, including the costs of all such compliance; timely collect,
process and pay all approved bills and taxes attributable to the Assets;

(iii) for operated Assets, generate monthly joint interest billings to
non-operating partners and the Company;

(iv) for operated Assets, disburse actual received revenues to revenue interest
owners on the Service Provider’s normal monthly revenue distribution schedule;

(v) timely prepare and submit all required regulatory reports, including but not
limited to, production reports, production disposition reports and wellwork
activity reports;

(vi) manage the day-to-day operations of the Assets, including but not limited
to the gathering and recording of production data, maintenance of the facilities
and locations, execution and supervision of capital and expense projects;
provided however, that any authorizations for expenditures exceeding $50,000
individually shall require the Company’s prior approval;

(vii) provide to the Company and the Parent fulltime electronic access to daily
production data; and,

(viii) other duties the Service Provider or the Company deems necessary to
prudently operate the Company’s Assets.

Financial and Accounting Services: To fulfill its obligation to manage certain
of the operations of the Company, the Service Provider:

(i) will complete all billing, joint interest or otherwise, and accounts payable
functions on behalf of the Company, and render the necessary auditing,
accounting and bookkeeping services generally required for the proper management
of the business and affairs of the Company or to comply with the instruction of
the Company or the terms of any other agreements of the Company, including
credit agreements;

(ii) will net, on a monthly basis, the joint interest billings of the Company
for all operating and project expenses, revenues received by Service Provider on
behalf of the Company, the Management Fee and COPAS income, and shall settle
with the Company no later than the 15th day following the month to which such
items relate or in which they were received;

(iv) will monitor the operating and financial performance of the Company and
provide periodic reports with respect thereto to the Company and the Parent;



--------------------------------------------------------------------------------

(v) will enter and maintain the revenue and expense decks of the Company’s
Assets in the Service Provider’s land and accounting systems;

(vi) will prepare and distribute to the Company and the Parent, within 15
calendar days of each month end, lease operating statements and full financial
statements;

(vii) will provide read-only access to the accounting system used by the Service
Provider to account for the operations of the Company and the Service Provider;
and

(viii) will perform or cause to be performed, any other accounting, financial or
audit related services as the Company may reasonably request.



--------------------------------------------------------------------------------

Schedule 6.3

Insurance

 

1) Throughout the term of this Agreement, Service Provider shall adequately
secure and maintain, with reliable insurers with an A.M. Best rating of no less
than A-VII and with adequate terms, conditions and limits, insurance including:

 

  a) Commercial General Liability insurance;

 

  b) Automobile Liability Insurance for all owned, leased and non-owned
vehicles;

 

  c) follow-form Excess/Umbrella Liability insurance (minimum $25 million
limit);

 

  d) Workers’ Compensation (statutory limits); and

 

  e) Employers Liability (minimum $1 million limit).

 

2) Commercial General Liability Insurance, Automobile Liability and
Excess/Umbrella Liability, shall name Parent and Company as an additional
insured and shall waive rights of subrogation in favor of Parent and Company.
The Workers’ Compensation policy shall waive its rights of subrogation in favor
of Parent and Company and include an Alternate Employer endorsement, if
applicable. The Commercial General Liability policy shall not contain any
provision, definition or endorsement that would serve to eliminate third party
action over claims coverage and shall include coverage for contractual liability
and products/completed operations.

 

3) In all cases when Service Provider’s employees (defined to include Service
Provider’s direct, borrowed, special or statutory employees) are covered by the
Louisiana Workers’ Compensation Act (La.R.S. 23:1021 et seq.), Parent, Company
and Service Provider agree that all Work performed by Service Provider and its
employees pursuant to this Agreement are an integral part of and are essential
to the ability of Company and Parent to generate Company and Parent’s goods,
products and services for purposes of La.R.S. 23:1061(A)(1). Furthermore,
Parent, Company and Service Provider agree that Parent or Company are the
principal or statutory employer of Service Provider’s employees for purposes of
La.R.S. 23:1061(A)(3). Irrespective of Company or Parent’s status as the
statutory employer or special employer (as defined in La.R.S.23:1031(C)) of
Service Provider’s employees, Service Provider shall remain primarily
responsible for the payment of Louisiana Workers’ Compensation benefits to its
employees, and shall not be entitled to seek contribution for any such payments
from Company or Parent.

 

4) All insurance coverage carried by Service Provider with respect to the risks
and liabilities assumed by Service Provider hereunder shall extend to and
protect the Parent and Company to the full extent and amount of such coverage,
and shall be primary to, and receive no contribution from, any other insurance
or self-insurance programs maintained by or on behalf of or benefiting the
Parent or Company.

 

5) Service Provider shall provider Company or Parent a Certificates of
Insurance, along with applicable Endorsements, evidencing required current
insurance as set forth in this Agreement.



--------------------------------------------------------------------------------

6) If a Third Party contractor or service provider is utilized to perform any
Services under this Agreement, Service Provider shall require that such Third
Party contractor or service provider maintain insurance including limits,
coverages, terms, and conditions applicable for the Services performed. As
applicable, such Third Party contractor or service provider shall name Company
as an Additional Insured and waive subrogation rights in favor of Company
(except for master service agreements in effect as of the date hereof).

 

7) For any non-maritime services to be performed in or offshore Louisiana for
which the Louisiana Oilfield Anti-Indemnity Act (LA RS 9:2780, et seq.) would
apply, it is agreed that:

Service Provider shall, as a separate line item, have its brokers or
underwriters invoice Parent and Company for all premiums incurred in obtaining
any additional insured coverage and primary & non-contributory endorsements as
required. Such invoices shall be paid once for all premiums for all material
parts of the cost of insurance provided to Parent and Company by Service
Provider and prorated to the policy period. It is the intention of the parties
hereto that Service Provider shall not pay for any material part of the
insurance coverage afforded to Parent and Company.